SO ORDERED.
SIGNED this 7th day of August, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________

                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                               Case No. 3:19-bk-32249-SHB
   PHI NGUYEN                                                  Chapter 7

                                 Debtor

                                              ORDER

           The Court entered an Order on July 26, 2019 [Doc. 14], directing Debtor’s counsel, Charles

   P. Pope, to appear and show cause why compensation in the amount of $1,500.00 paid by Debtor

   in this case does not “exceed[] the reasonable value of any such services” per 11 U.S.C. § 329(b).

   On August 6, 2019, Mr. Pope filed a Response to the show cause order through which he explained

   the nature of his representation of Debtor. Based on Mr. Pope’s response and for cause shown,

   the Court directs that the hearing scheduled for August 8, 2019, at 9:00 a.m. is STRICKEN.

                                                  ###
